January 17, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
                         JASON D. KRAUS, Appellant

NO. 14-12-00533-CV                          V.

                       TZACHAR HARARI, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 9, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order this decision certified below for observance.